                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION
Samaria Tealo Greggs,                       ) C/A No. 0:18-cv-00722-DCC
                                            )
                                 Plaintiff, )
                                            )
vs.                                         )
                                            )             ORDER
Commissioner of Social Security,            )
                                            )
                                 Defendant. )
_____________________________________ )

       On January 8, 2019, W. Daniel Mayes, counsel for Plaintiff, filed a motion for

attorney's fees pursuant to the Equal Access to Justice Act (“EAJA”) ECF No. 17. In the

motion,    Mayes   requests    reimbursement      for   representation   provided    in   the

above-referenced case in the amount $3,890.00 (representing 19.45 hours of work at a

rate of $200.001 per hour) and $16.00 in expenses. Id. On January 11, 2019, Defendant

filed a Response to Counsel's motion, posing no objection. ECF No. 20.

       Under the EAJA, a court shall award attorney's fees to a prevailing party in certain

civil actions against the United States unless the court finds that the government's position

was substantially justified or special circumstances make an award unjust. 28 U.S.C.

§ 2412(d)(1)(A). To determine whether the Commissioner was “substantially justified” in

terminating social security benefits and thus whether an award of attorney's fees under the

EAJA is warranted, a court asks whether there was arguably substantial evidence to

support the Commissioner's position. Anderson v. Heckler, 756 F.2d 1011 (4th Cir. 1984).

However, an EAJA attorney's fees award is payable to the litigant and, therefore, is subject


       1
        The Court notes that Plaintiff’s counsel provides arithmetic using an hourly rate
of $193.75. ECF No. 17-1 at 6. It appears this is a scrivener’s error.
to an offset to satisfy the litigant's pre-existing debt to the Government. Astrue v. Ratliff,

560 U.S. 586, 594 (2010).

       After careful consideration of the parties' filings and the applicable legal authority,

the Court concludes that the Commissioner's position was not substantially justified and

that the requested fees should be awarded. As noted, the Commissioner does not object

to Plaintiff's motion for an award of fees.

       Therefore, Plaintiff's motion for attorney's fees under the EAJA is granted. The

Commissioner is ordered to award Plaintiff $3,890.00 in attorney’s fees and $16.00 in

expenses. EAJA fees awarded by this Court belong to the Plaintiff and are subject to offset

under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). In the event

Plaintiff has no present debt subject to offset and Plaintiff has executed a proper

assignment to Plaintiff’s counsel, Defendant is directed to make the payment due to

Plaintiff’s counsel. If Plaintiff has no debt subject to offset and no proper assignment has

been made by Plaintiff to counsel, Defendant is directed to make the check due pursuant

to this Order payable to Plaintiff and delivered to Plaintiff’s counsel.

       IT IS SO ORDERED.

March 5, 2019                                             s/ Donald C. Coggins, Jr.
Spartanburg, South Carolina                               United States District Judge
